 SOUTHWEST FOREST INDUSTRIES87Southwest Forest Industries,Inc.andInternationalBrotherhood of Pulp,Sulphite and Paper MillWorkers,AFL-CIO,'Petitioner,Lumber andSawmillWorkersUnionLocalNo.2763,AFL-CIO,'Petitioner,Cases 28-RC-1932 and28-UC-30October 13, 1969DECISION AND ORDER GRANTINGPETITION TO CLARIFY UNCERTIFIEDBARGAINING UNITBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSUnder separate petitions duly filed under Section9(b) and (c) of the National Labor Relations Act, asamended, a consolidated hearing was held beforeRoy H. Garner, Hearing Officer. Following thehearing, these cases were transferred to the NationalLaborRelationsBoard inWashington,D.C.,pursuant to Section 102.67 of the National LaborRelationsBoardRulesandRegulationsandStatements of Procedure, Series 8, as amended. Nobriefs were filed by the parties.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they werefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in these cases, the Boardfinds-1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.PapermillWorkers seeks to represent, as aseparateunit,aboutadozenproduction,maintenance,andshippingemployeesof theEmployer who work in a pulpwood supply yardlocatedabout a half mile from its sawmill atMcNary, Arizona. Papermill Workers contends thatthe pulpwood yard is essentially a new and separateenterprise,and that the employees in questionconstitute an appropriate unit in which to conductan election because they share a community ofinterest intheir own terms of employment which isdistinct from that of the Employer's lumber andsawmillworkers (production,maintenanceandtownsiteemployees)employedatthenearbysawmill,who are represented by the SawmillWorkers.Sawmill Workers, by a unit-clarification petition,contends that the same pulpwood yard employees'Herein called Papermill Workers'Herein called Sawmill Workerssought by Papermill Workers constitute an accretionto their own contract unit of lumber and sawmillemployeesatMcNary;TheEmployer is inagreementwith the SawmillWorkers'position.SawmillWorkers requests that an order be issuedclarifyingtheiruncertifiedunitby specificallyincluding therein the pulpwood yard employees.The record shows that the Employer has had acontinuous series of collective-bargaining agreementswith SawmillWorkers since 1937, the most recentof which was executed in January 1967, effective fora 3-year term. The contract states in Article Onethat its terms and provisions " ....shall apply onlytotheproduction,maintenanceand townsiteemployees of the Company in the McNary WoodProducts Division ...."' The Employer establishedthe pulpwood supply yard in 1962 for the purpose ofstoring and shipping to its papermill, 50 miles away,precut 5-foot pulpwood logs then supplied entirelyby independent lumbering contractors. Only twoindividuals were then employed by the Employer atthe yard, their duties being to unload, store, andreload the precut pulpwood logs for shipment to theEmployer's papermill.Theywere not expresslyincluded by any specific amendment to the coverageclause of the Sawmill Workers' contract when theyard was established or thereafter.In the fall of 1968, the Employer began itselfharvesting pulpwood logs, the usual length of suchbeing about 32 feet. In order to cut them to the5-footlengthssuppliedtoitspapermill,theEmployer bought new cutting equipment andinstalled a "slasher" operation at its pulpwood yard.This change in the supply yard's function, plus aone-third increase in the volume of pulpwood logshandled,createdanexpanded operation whichrequired employment of 10 additional employeesand a new two-shift operation.Half of the newpulpwood yard force was obtained by permanentlytransferring employees from the Employer's nearbylogging and sawmill operations to the yard, and theremainder were hired from other sources by theMcNary Division Personnel Office, which also hiresthe logging and sawmill employees for McNaryoperations. Pulpwood yard employees, in carryingout their unloading, loading, storage and cuttingfunctions, now perform duties quite similar to thoseperformed by some of the Employer's logging andsawmill employees, and operate similar cutting,loading, and unloading equipment. Wage rates paidpulpwood yard employees are closely comparableand related to those paid logging and sawmillemployees by the Employer. The record, in thisregard,shows that in the spring of 1969, anEmployer representative in charge of the pulpwoodyard"went over" the rates with the Sawmill'The record shows that the pulpwood supply yard is a part of theEmployer'sWood Procurement Division, which supplies wood to both theEmployer's sawmill and papermill operations It further shows that theWood Procurement Division is part of the McNary Wood ProductsDivision179NLRB No. 14 88DECISIONSOF NATIONALLABOR RELATIONS BOARDWorkers' business agent to obtain his concurrence inthem.Thepulpwoodyardobtainsadditionaltemporary help during peak periods from theEmployer'ssawmilllaborpool.At least 29employees, all covered by the Sawmill Workers'current agreement with the Employer, have been soutilized at various times. Pulpwood yard employeesreceive the same leave, vacation, holiday, and fringebenefitsassawmillemployees covered by theSawmillWorkers' agreement, and time worked intheyard by sawmill employees, permanently ortemporarily transferred there, has been fully creditedfor seniority and vacation purposes. The personneloffice atMcNary serves the workers at both thepulpwood yard and the sawmill.Inouropinion,theabovecircumstancesdemonstratethatthepulpwoodsupplyyardemployees are in fact an accretion to the SawmillWorkers' existing unit of production, maintenanceand townsite employees at McNary, Arizona. Thus,the record shows that the present pulpwood supplyyard was expanded to meet an overall productionneed for an increased supply of pulpwood logs. Ithas been largely staffed with employees who havebeen extended the full protection of the SawmillWorkers' present contract with the Employer. Theextent of temporary interchange is substantial. Allpulpwood yard employees perform duties similar tothose of the Employer's nearby logging and sawmillemployees at rates closely comparable to those paidsuch employees, both groups of employees haveidentical fringe benefits and all operational costs ofthe pulpwood yard are charged to the Employer'slumbermanufacturing operation, and not to itsparallel paper production function.On this record, we shall dismiss the PapermillWorkers' petition filed herein, and shall clarify theuncertifiedunitof production,maintenance andtownsite employees represented by Sawmill WorkersatMcNary,Arizona,by including therein thenonsupervisory pulpwood supply yard employees."ORDERItishereby ordered that the contract unit ofproduction,maintenance and townsite employees atthe Employer'sMcNary, Arizona, Wood ProductsDivision,representedbyLumber&SawmillWorkers Union LocalNo. 2763, AFL-CIO,be, andithereby is,clarified by specifically including thereinallproduction,maintenance,andshippingemployees,including working foremen,employed bythe Employer at its pulpwood supply yard locatednear McNary, Arizona.'IT IS FURTHER ORDERED that the petition in Case28-RC-1932 be,and it hereby is, dismissed.'SeeWallaWalla Mills,Inc.164 NLRBNo 146,BearRiverLumberCo . Inc . 150 NLRB 1295, 1297'The two working foremen employed at the pulpwood yard are includedin the unit,as the present record contains no evidencethat theypossessany of the indicia of supervisory authority, and clearly shows that they arepredominantly engaged in routinemanualwork, along with otherpulpwood yard employees Such paper work as they perform is limited tothe keeping of employee time records